Citation Nr: 1520367	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-28 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from to February 1970 to November 1971.  He also had subsequent service in the Army National Guard of Tennessee.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in part, denied the Veteran's claim for service connection for anxiety/depression.

In August 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

Following a March 2014 Board decision denying the Veteran's claim, the Secretary of VA and a representative for the Veteran filed a Joint Motion for Remand (Joint Motion).  In the Joint Motion, the parties agreed that the Board failed to ensure the Veteran was provided an adequate VA examination.   In February 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the decision and remanded it to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a new VA examination.

The Veteran contends that the psychiatric symptoms he experiences today are secondary to his service-connected DDD of the lumbar spine.  In his February 2009 Notice of Disagreement, the Veteran stated:

As a direct result of the trauma sustained in my back during [active duty for training], I underwent several pronounced lifestyle changes.  Walking became an increasingly difficult exercise to the point where I literally avoid it, when I can.  Most activities, such as softball and the like are no longer possible . . . Certainly, this has proven a major contributor to my depression.  It is emotionally draining to literally watch life go by from the sidelines.  Small joys, like playing with my grandkids in the park was [sic] not possible.  This is a constant drain on my self-esteem and major source of my depression. 

In connection with this claim, the Veteran was provided a VA examination in July 2012.  The VA examiner reviewed the claims file and interviewed the Veteran.  He diagnosed Anxiety Disorder, NOS, including fear of flying and driving-related activity.  After reviewing the evidence and the Veteran's subjective complaints, the examiner opined: "It is less likely as not that the veteran's anxiety disorder is due to health concerns or anything related to service."  The examiner stated:

Onset of anxiety symptoms affecting driving started about five years ago and onset of his fear of flying has been about 10 years.  He avoids flying to some degree, but is able to fly with lorazepam.  His driving issues seem to have a more significant effect on his day-to-day life, as he avoids freeways.  His anxiety on the road also makes his road rage worse.  The Veteran denies having a significant depression at this time.

Upon consideration of this examination in March 2014, the Board determined that, although the examiner did not provide an opinion regarding whether the Veteran's DDD aggravated his anxiety, the evidence as a whole did not support a finding that there was any relationship between the Veteran's anxiety and his DDD.  As such, the Board decided that a remand for an addendum opinion regarding aggravation would not result in evidence that supported the Veteran's claim.

In the Brief of Appellant filed with the Court, the Veteran's representative focused on the examiner's rationale that the Veteran's anxiety disorder was not related to service because his symptoms began decades after separation from service and there was no medical evidence to suggest that DDD was related to anxiety symptoms.  The Veteran's representative argued that this did not explain "why the back disability could not have caused the anxiety disorder."  See Brief of Appellant, pg. 6.  In addition, the Veteran's representative argued that the claim should be remanded to obtain an opinion regarding whether the Veteran's anxiety is at least as likely as not aggravated by his service-connected back disability.  The representative pointed to the Veteran's lay statements regarding depressive symptoms, to include an inability to enjoy his family and physical activities as a result of his back disability, as evidence that the back disorder may have aggravated the anxiety disorder.  In addition, the representative cited to evidence of spousal problems, memory loss and being less productive on the job as further lay evidence suggesting that the Veteran's back disorder may have aggravated his anxiety.

The parties to the Joint Motion pointed out that "[o]nce VA undertakes the effort to provide an examination when developing a claim, even if not obligated to do so, VA must secure an adequate examination or notify the claimant why one cannot be provided."  Barr v. Nicholson, 21 Vet.App. 303, 311-12 (2007).  In compliance with the Court Order and to give the Veteran every opportunity, the Board will remand for a new examination to clarify whether the Veteran has depression and whether any diagnosed acquired psychiatric disorder, to include anxiety and/or depression, was caused by or is permanently aggravated by his service-connected DDD.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2. Request the Veteran provide an authorization for release of non-VA private treatment records related to his current psychiatric disability/disabilities that are not already associated with the claims file, to include records from Dr. K. at Health Partners referenced by the Veteran at the August 2010 Board Hearing.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  After records are obtained to the extent available, schedule the Veteran for a VA mental health examination with a VA psychologist or psychiatrist to obtain medical opinions regarding the etiology of any currently diagnosed psychiatric disabilities, to include anxiety disorder and/or depression.

The claims file should be made available to the examiner and all evidence, to include lay statements made by the Veteran, should be reviewed.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder was caused by or is aggravated by the Veteran's service-connected DDD of the lumbar spine.

An opinion as to BOTH causation and aggravation must be rendered as to all psychiatric disabilities diagnosed.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the psychiatric disorder is aggravated by the service-connected DDD, the examiner must determine a baseline level of severity of the psychiatric disorder, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disorder.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




